Citation Nr: 0824502	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating from an original grant 
of service connection for lumbosacral strain, rated as 10 
percent disabling. 

2.  Entitlement to an increased rating from an original grant 
of service connection for cervical strain with degenerative 
changes, rated as 10 percent disabling. 

3.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for residuals of left 
knee injury with chondromalacia. 

4.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for residuals of 
postoperative right knee injury with chondromalacia.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran, who currently resides overseas, served on active 
duty from April 1984 to June 2005.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional medical consultation and treatment records were 
received in May 2007 after the case had been certified to the 
Board by the agency of original jurisdiction (AOJ); such 
evidence has not first been considered by the AOJ.  Pursuant 
to 38 C.F.R. § 20.1304 (2007), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the AOJ for review, consideration and preparation of 
a supplemental statement of the case prior to a Board 
decision unless there has been a waiver of such referral.  A 
waiver was not submitted in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure due process and that there is a complete record upon 
which to decide the appellant's claim so that he is afforded 
every possible consideration. 

In addition, although the veteran was given a VA predischarge 
medical examination in February 2005, the Board observes that 
he was never afforded a VA examination after completion of 
his active duty service.  More significantly, he has in 
effect claimed that his disorders are worse than they were 
when he was examined prior to discharge.  See e.g. 
Substantive Appeal received in October 2006.  Under the 
circumstances, another examination is warranted.  See Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the 
veteran was entitled to a new examination after a two year 
period between the last VA examination and the veteran's 
contention that his disability had increased in severity).

The veteran resides overseas.  Pursuant to VA Manual Rewrite, 
M21-1 MR, Part III, Subpart vi, Chapter 3, section B, the 
consular officers at U.S. Embassies and consulates can make 
arrangements for physical examinations as requested by the 
appropriate VA regional office (RO).  The AMC/RO should make 
the appropriate request to the appropriate State Department 
facility to arrange for a VA medical examination of the 
veteran.  The Board recognizes that the veteran currently 
resides in a foreign country and, consequently, there may be 
problems with submitting the claims folder to the examiner.  
If there are, the AMC/RO should provide photocopies of all 
records relating to the veteran's cervical and lumbar spine 
and bilateral knees, including service medical records, as 
well as a complete copy of this remand for review by the 
selected physician.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied.   

2.  The AMC/RO should contact the veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated him for disabilities of the 
cervical spine, the lumbar spine, and 
bilateral knees since February 2007.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
any representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded 
medical examinations of both knees as 
well as his cervical and lumbar spine 
along with neurological examinations 
for the veteran's lumbar radiculopathy.  
In order to obtain findings consistent 
with the criteria found in all 
applicable diagnostic codes, the 
examining physician must be provided 
the copies of the VA Disability 
Examination Worksheets for the Joints 
and for the Spine.  The physician is to 
be requested to conduct the examination 
following the instructions provided on 
the worksheets.

All indicated tests and studies, 
including range of motion testing are 
to be performed.  Prior to the 
examination, a copy of the pertinent 
service treatment records, relevant 
post-service medical reports, together 
with a copy of this remand, must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner(s).  

The examination must address any weakened 
movement, including weakened movement 
against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and 
provide an opinion as to how these 
factors result in any limitation of 
motion.  If the veteran describes flare-
ups of pain, the examiner must offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If the examiner is unable 
to offer an opinion as to the nature and 
extent of any additional disability 
during a flare-up that fact must be so 
stated.

The report of the examinations should 
reconcile the veteran's subjective 
complaints of pain with the objective 
findings on examination.  If the examiner 
is unable to answer, with a reasonable 
degree of certainty, any question posed 
herein, he or she should so indicate.  

In describing the range of motion, the 
examiner is requested to comment on any 
impediment to the veteran's ability to 
complete the range of motion; for 
example, obesity hindering forward 
flexion.  The examiner should indicate 
whether these obstacles are the result of 
a service connected disability or are 
unrelated thereto.  

A sustainable rationale for all 
opinions expressed must be provided.  
All reports should be typed.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

5.  Following completion of the 
foregoing, the AMC/RO must review the 
examination reports and ensure that the 
above requested development actions 
have been conducted and completed in 
full.  If any development is 
incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination report.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  After undertaking any other 
notification and/or development action 
deemed warranted, the AMC/RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
AMC/RO must furnish to the veteran and 
any representative an appropriate SSOC 
that includes consideration of any 
evidence added to the claims file since 
issuance of the last Supplemental 
Statement of the Case of November 2006, 
citation to and discussion of any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



